Citation Nr: 0029584	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for residuals of a head injury.



REMAND

A review of the record reflects that the veteran contends 
that he suffered a head injury during service when he fell 
backwards off of a ladder.  He is seeking entitlement to 
service connection for residuals of a head injury.

Service medical records reflect the veteran fell in April 
1962 while at the USS Bennington and sustained a right ankle 
sprain.  The records also reflect the veteran fell 10 feet 
into the water in July 1962 while stepping off of the deck.  
The veteran was treated and returned to his ship.  An 
impression of simple drunkenness was noted.  

Private treatment records dated from 1994 to 1996 reflect 
complaints of headaches and dizziness.  A July 1996 clinical 
record notes that the veteran's neurological symptoms might 
have been related to his hypertension.  The records also 
reflect treatment for a myocardial infarction and a possible 
cerebrovascular accident.  

In a January 1998 statement, the veteran reported that his 
fall occurred in 1961 while aboard the USS Shelton; however, 
in a May 1998 statement he indicated that the incident 
occurred in 1962.  In March 2000, the RO received a statement 
from the veteran's sister-in-law, which stated that she 
recalled him writing to her sister about an accident he had 
while on the ship in 1961 and 1962.  She recalled that the 
veteran reported having to have his head patched in two 
places.  

In a March 2000 statement, the veteran requested that his 
request for a video hearing before a Member of the Board be 
canceled until new and material evidence was obtained.  

In an April 2000 letter to the RO, the U. S. Armed Services 
Center for Research of Unit Records reported that a review of 
the ship history of the USS Shelton did not mention the 
veteran's reported head injury.  It was also noted that in 
order conduct a deck log search on the veteran's behalf, he 
must provide a specific date, within a thirty-day time 
period, of the incident.  The RO has not informed the veteran 
of the need for such specific information or requested such 
from the veteran.  Thus, the Board finds that the facts 
relevant to the issue on appeal have not been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has not been 
satisfied.  38 U.S.C.A. §  5107(a) (West 1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
sought treatment for his claimed 
residuals of a head injury since 1996.  
After securing the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should also write the veteran 
and inform him of the need for specific 
information as to the month and year of 
his accident aboard the USS Shelton.  The 
RO should also inquire as to whether the 
veteran contends that his head injury was 
incurred during one of the two falls 
mentioned in his service medical records.  

3.  Finally, the RO should contact the 
veteran and determine whether he still 
desires to have a hearing before a Member 
of the Board.  

When this development is completed to the extent possible, 
the claim should be readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case with regard to the additional development and 
afforded the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  No action is 
required of the veteran until he receives further notice.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


